Citation Nr: 1814589	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2004 to November 2005 and July 2009 to July 2010 with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

During the appeal period, the Veteran was granted service connection for chronic bronchitis in a March 2017 rating decision.  As this grant represents a full grant of the benefits sought, the issue of service connection for an allergic condition is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's tinnitus is etiologically linked to his active service.  


CONCLUSION OF LAW

Service connection for tinnitus is granted.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that he has tinnitus, which he links to in-service noise exposure.  Noise exposure has been conceded.  See Hearing Transcript at p. 4.  Therefore, the issue is a diagnosis and nexus. 

As to a diagnosis, the Veteran testified at the November 2017 hearing that he had ringing in his ears during and also since service.  He clarified that at the time of his discharge from service, he did not report it because he did not hear it.  He stated there was a lot of combustion and noise whereas his ears ring when there is silence.  The Board notes that tinnitus is self-diagnosable as it is observable through the five senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board also has no reason to doubt the Veteran's statements and thus finds them credible and probative as well.  As such, the Board concedes a current diagnosis.  

As to a nexus, while there is no positive medical opinion of record, the Board finds the Veteran's lay statements that he experienced ringing in his ears during and since service sufficient to indicate a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Having experienced ringing in the ears following noise exposure and thereby linking the ringing in the ears to noise exposure does not require medical knowledge or training.  Thus, the Board finds that there is a nexus.  

In light of the evidence, the Board determines that the preponderance of the evidence supports the Veteran's claim for service connection for tinnitus.  



ORDER

Service connection for tinnitus is granted.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


